Citation Nr: 0613152	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-44 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for degenerative 
intervertebral disc disease without radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1999 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida granting service 
connection for degenerative intervertebral disc disease 
without radiculopathy.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
and it is unclear whether the RO has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).   

The veteran filed his claim in July 2003.  In September 2003, 
the criteria for evaluating invertebral disc syndrome (IDS) 
and disorders of the spine changed.  See 68 Fed. Reg. 51,454-
58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a (2005)) (current regulations).  
In the statement of the case, the RO applied the current 
regulations (effective as of September 26, 2003), but did not 
consider the former regulations or whether they were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to September 26, 2003.  On remand, the 
VA should specifically and expressly consider the veteran's 
increased rating claim under the schedular criteria in effect 
both prior to and as of September 2003, applying the version 
more favorable to the veteran after the effective date of the 
regulatory change.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237 and 5243 (2005).  See VAOPGCPREC 7-2003; VAOPGCPREC 3-
2000.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  In the present case, there are no post-
service treatment records in the claims file since the 
veteran's December 2003 VA examination, where he indicated 
that he had not received any treatment since his discharge in 
August 2003.  VA should ask the veteran to identify any 
providers that may have treated him for this back disorder 
since December 2003 and attempt to obtain those records.  In 
addition, the veteran should be afforded an 
orthopedic/neurologic examination to review the history of 
and ascertain the nature and severity of his lumbar spine 
disability.  This examination is needed to provide clinical 
findings so that VA can consider ratings under all 
appropriate diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his back disorder since 
December 2003 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain any missing 
medical records from the Buffalo VA 
medical center from December 2003 through 
the present.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded orthopedic/neurologic 
examination(s) to determine the nature 
and extent of his service-connected 
degenerative disc disease of the lumbar 
spine.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done, to include 
range of motion of the lumbar spine.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic/neurologic examiner(s) is 
to assess the nature and severity of the 
veteran's degenerative disc disease of 
the lumbar spine in accordance with the 
latest AMIE worksheet for rating 
disorders of the spine and intervertebral 
disc syndrome.  The examiner(s) should be 
provided with copies of the old and new 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year.  The neurological 
examiner should report any neurological 
symptoms found on examination.

4.  Following completion of the above, VA 
should readjudicate the appellant's claim 
to include consideration of all 
applicable diagnostic codes under both 
the former and the current schedular 
criteria and whether a separate rating 
should be established for neurological 
symptoms.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations, including the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 
26, 2003).  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
